Citation Nr: 9912667	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for histoplasmosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the claim for service 
connection for histoplasmosis.  A personal hearing was held 
at the RO in December 1996, and in May 1997 a hearing 
officer's decision was issued, granting service connection 
for histoplasmosis, evaluated as 30 percent disabling.  In a 
May 1997 rating decision, the RO implemented the hearing 
officer's decision and assigned a 30 percent evaluation for 
histoplasmosis, effective January 26, 1996.  In a VA Form 9, 
received in June 1997, the veteran expressed disagreement 
with the rating assigned for the disability.  The Board finds 
that the veteran's June 1997 VA Form 9 constitutes a valid 
notice of disagreement (NOD) with respect to the increased 
rating issue.  Consequently, since a separate and distinct 
NOD has been timely filed, it serves to properly initiate 
appellate review by the Board of the veteran's claim 
concerning the compensation level.  See Grantham v. Brown, 
114 F.3d 1156 (1997). 

The Board notes, however, that the veteran did not file a NOD 
regarding the issue of entitlement to an earlier effective 
date for the award of compensation benefits.  Accordingly, 
this issue is not before the Board at this time.  Id. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that his service-connected 
histoplasmosis warrants a higher rating.

The Board also notes that pertinent records are missing from 
the claims file.  The May 1997 SSOC indicates that a VA 
examination was conducted on April 9, 1997; however, the 
report of examination is not of record.  In addition, the 
November 1997 VA hospital report referred to in the February 
1998 SSOC is not associated with the claims file.  These 
records should be associated with the claims folder, 
particularly as they pertain to treatment/evaluation for the 
service-connected disability.  This is of particular 
importance, when the evidence alleged to be missing is under 
the control of the government.  See Ivy v. Derwinski, 2 Vet. 
App. 320 (1992).

A Report of Contact dated in September 1997 notes that the 
veteran "had hearing in April - disagreed with the result 
(30%)."  Upon review, the Board notes that the evidence of 
record only includes a transcript of a personal hearing 
conducted in December 1996.  If another hearing was conducted 
in April 1997, a transcript of that hearing should be 
associated with the claims file.  

VA has the duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1998), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected 
histoplasmosis in recent years.  After 
securing any necessary authorization or 
medical releases, the RO should request 
legible copies of the veteran's complete 
treatment reports from all sources 
identified by the veteran whose records 
have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
records.

2.  The RO should obtain and associate 
with the claims file the report of VA 
examination conducted in April 1997 
pertaining to histoplasmosis and the 
report of VA hospitalization in November 
1997.  The RO should also associate with 
the claims folder the transcript of any 
personal hearing conducted in April 1997.  
If a hearing was not conducted, this 
should be so stated.  

3.  The RO should schedule the veteran 
for a VA pulmonary examination by an 
appropriate specialist to determine the 
current severity of his service-connected 
histoplasmosis.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
further indicated testing in this regard 
should be conducted.   The examiner 
should note whether there is any 
persistent fever, weight loss, night 
sweats or productive cough.  






The examiner should also describe the 
degree and frequency of hemoptysis, if 
any, and indicate whether the veteran 
requires suppressive therapy.  The 
complete rationale for any opinion 
expressed should be provided.  The RO 
should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been conducted.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that that are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for an initial 
rating in excess of 30 percent for 
histoplasmosis with application of 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999), and determine whether "staged 
ratings" are appropriate.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction,  the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).









